                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CORNELIUS VANN                                                                         PLAINTIFF
ADC #149251

v.                               Case No: 5:18-cv-00084-KGB

LAKENDRA SMITH, et al.                                                              DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Cornelius Vann’s claims against defendants are dismissed with prejudice.

       So adjudged this the 7th day of March, 2019.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
